Citation Nr: 0615857	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-26 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Eligibility for nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty with the 
United States Army from March 1956 to December 1957.  The 
active service dates are verified by the veteran's DD Form 
214.  In addition, the veteran reports having service with 
the Reserves from 1957 through 1962, including one month of 
active duty in 1958.  The reported service with the Reserves 
has not been verified.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2003 
administrative decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied the 
veteran's claim for nonservice-connected disability pension 
benefits.  

A January 2005 RO rating decision denied service connection 
for various disabilities.  While the veteran has submitted a 
number of statements following this rating action, none may 
be considered a notice of disagreement.  The only issue on 
appeal involves the veteran's eligibility for nonservice-
connected disability pension.

In February 2006, the veteran testified at a hearing before 
the undersigned Veterans Law Judge held at the Waco RO. 

At the hearing, the veteran submitted additional evidence, 
stating that he did not wish to waive RO consideration of 
that evidence.  Under 38 C.F.R. § 20.1304, when a claimant 
submits additional pertinent evidence directly to the Board, 
it will be referred to the agency of original jurisdiction 
for review, unless the claimant waives this procedural right 
or the benefit sought on appeal can be granted.  The 
regulation states that evidence is not pertinent if it does 
not relate to or have a bearing on the issue on appeal.  
Despite the fact that the veteran refused to waive RO 
consideration of the evidence submitted in February 2006, a 
remand for issuance of a supplemental statement of the case 
is simply not warranted.  The issue on appeal is denied by a 
matter of law, as the United States Congress has established 
the dates for various periods of war.  This is discussed in 
more detail below.  The evidence submitted by the veteran, 
asserting contrary dates, is simply not pertinent, since it 
has no bearing on the law clearly defined by Congress. The 
Board can, therefore, proceed to consider this evidence and 
issue a decision.

FINDING OF FACT

The appellant in this case did not serve in Vietnam and he 
did not have 90 days consecutive active duty military service 
that began or ended in a period of war.


CONCLUSION OF LAW

The requirements of basic eligibility for VA nonservice-
connected pension benefits, based upon qualifying wartime 
military service by the appellant, have not been met.  38 
U.S.C.A. §§ 101(11), 107(b), 1521 (West 2002); 38 C.F.R. §§ 
3.1(e, f), 3.2, 3.3 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The period of war for the Korean Conflict Era is the period 
beginning on June 27, 1950, and ending on January 31, 1955, 
inclusive.  38 C.F.R. § 3.2(e).  

The period of war for the Vietnam Era is the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive, 
in the case of a veteran who served in the Republic of 
Vietnam during that period, and the period beginning on 
August 5, 1964, and ending on May 7, 1975, inclusive, in all 
other cases.  38 C.F.R. § 3.2(f).

The veteran contends that he is entitled to nonservice-
connected disability pension. 
His Department of Defense Form 214, Certificate of Release or 
Discharge from Active Duty, indicates that he served on 
active duty from March 1956 to December 1957.  There is no 
other period of verified service shown.

The veteran does not dispute these service dates, but he does 
assert that he had additional service (not verified) with the 
Reserves.

In short, the veteran's verified active service did not take 
place during the time period specified by law.  Thus, the 
Board finds that the veteran does not meet the basic 
eligibility requirements for nonservice-connected pension 
benefits; he did not have active service during a period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

The veteran contends that he served with the Reserves from 
1957 to 1962, with one month active duty at Fort Polk in 
1958.  Even assuming, arguendo, that these reported Reserve 
duty service dates were accurate and verified, such service 
outside of Vietnam still would not constitute requisite 
active duty service for a period of 90 consecutive days which 
began or ended in a period of war.  The Vietnam Era is 
defined as beginning in 1964 for individuals who did not 
serve in Vietnam, so the veteran's service in the continental 
United States until 1962 would still not qualify him for 
pension benefits.

With an Internet printout from an online encyclopedia source 
(Wikipedia) submitted at the time of his February 2006 
hearing, the veteran appears to assert that the period of war 
for the Vietnam War should actually extend from 1957 to 1975, 
thereby overlapping with the veteran's period of active duty 
service ending in December 1957.  The Board does not agree.  
The periods of war are clearly defined by law, and, as 
discussed above, they simply do not include any date during 
which time the veteran had active military service.  See 
38 C.F.R. § 3.2  The Board finds that this printout has no 
bearing on the matter of periods of law, which are defined by 
regulation, and as such, it is not pertinent to the veteran's 
claim. 

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) held that where 
the law, and not the evidence, is dispositive of a claim, 
such claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  In this 
case, the veteran lacks legal entitlement to nonservice-
connected disability pension due to nonqualifying service.

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA applies in the instant case.  

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed above, the appellant 
did not have wartime service required under the law to be 
eligible for the nonservice-connected disability pension.  
The Court has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).

The appellant has been notified of the evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  
Specifically, he was notified of the criteria for meeting the 
basic eligibility requirements for VA nonservice-connected 
disability pension benefits and of the necessary criteria and 
the reasons that his claim had been denied by means of a 
November 2003 letter as well as through the discussion in the 
December 2003 decision, the July 2004 statement of the case, 
and supplemental statements of the case in March and May 
2005.  There is no indication of any relevant records that 
the RO failed to obtain.  There is no reasonable possibility 
that obtaining a VA medical opinion could substantiate this 
claim, which has been denied because of a lack of qualifying 
service.  

Because it has not been established that the appellant had 
wartime service, and since there is no additional and 
pertinent information to dispute the veteran's service dates, 
further development would serve no useful purpose.  See 38 
C.F.R. § 3.159(d)(1).  This case hinges upon the threshold 
determination as to whether the appellant has wartime 
service, and in this regard the evidence of record (his DD 
Form 214) has indicated that he does not have the requisite 
service.  No amount of notice from VA can change the 
appellant's status as a veteran without active duty service 
for 90 consecutive days beginning or ending in period of war.  
The legal outcome is clearly dictated by the existing law 
regardless of any further notice the appellant might receive.  
Any error for noncompliance with the notice provisions of the 
VCAA is harmless.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant);  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
are not warranted.

ORDER

The veteran is not eligible to receive VA nonservice-
connected disability pension.  Accordingly, the appeal is 
denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


